Citation Nr: 0206505	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  95-09 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1970 to October 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1994 RO rating decision that denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in December 1994, and the RO issued a statement 
of the case in March 1995.  The veteran submitted a 
substantive appeal in April 1995, and testified at a hearing 
before the undersigned member of the Board in January 2002.


FINDINGS OF FACT

1.  Neither version of the regulations governing service 
connection for PTSD is advantageous to the veteran.

2.  During service, the veteran did not engage in combat with 
the enemy.

3.  The veteran's claimed stressor is not supported by 
credible evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the statement of the case, the 
supplemental statement of the case, and letters from the RO.  
The RO and the Board have sought all evidence that could be 
relevant to the claim, including service department records 
that would provide credible supporting evidence of the 
veteran's claimed stressor.  Additionally, the veteran has 
been afforded examinations, and he has testified before the 
Board. 

The veteran has contended that VA should make additional 
efforts to obtain the death certificate of the Sergeant Major 
who died while the veteran was serving in Korea.  However, 
the RO has obtained the personnel records and the autopsy 
report for the Sergeant Major.  These are consistent in 
showing the date, place and cause of the Sergeant Major's 
death.  The information that is typically found on a death 
certificate is already of record.  The veteran has not 
suggested any information that would contained in the death 
certificate that could aid in substantiating his claim.

There does not appear to be any other relevant evidence that 
has not been associated with the claims folder.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  
38 U.S.C.A. § 5103, 5103A (West Supp. 2001).

The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  The regulations, with the exception 
of development in the case of attempts to reopen finally 
denied claims made after August 21, 2001, are not meant to 
bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
As the veteran has been afforded the notice and assistance 
that the VCAA requires, and in view of the Board's favorable 
decision, he will not be prejudiced by the Board's initial 
consideration of his claim under the new regulations.  
Bernard v. Brown 4 Vet. App. 384, 392-94 (1993).

B.  Factual Background

Service department records show that the veteran was awarded 
the National Defense Service Medal.  His other decorations 
and awards include Sharpshooter, AFEM (Korea), and the Good 
Conduct Medal.

The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was that of a medical 
specialist.  Service documents reveal that his principal 
duties while in Korea, as reported in a Record of 
Assignments, were as an aidman and a medical specialist.  The 
veteran was assigned to the 543d Medical/General Dispensary.

Service medical records at the time of the veteran's 
enlistment examination and at the time of discharge show 
normal psychiatric and neurologic systems.

Letters received in April 1994 from the veteran's sister and 
from a former soldier who had known the veteran since 
childhood reflect that the veteran was having difficulties 
with sleep, nightmares, aggressiveness, and irritability. 

In April 1994 the veteran reported that he had served with 
the 543rd Dispensary of the 8th Army at Camp Henry, Teagu, 
Korea.

VA "psychiatry resident" progress notes dated in September 
1994 reflect a principal and primary diagnosis of PTSD, and 
an additional diagnosis on Axis I of rule out major 
depression.  The veteran's chief complaint was nightmares.  
The veteran had presented himself to the emergency room a 
month earlier.  At that time he had complained of nightmares 
secondary to an experience he had in Korea as a medic in 
1971, when he was in charge of triage and felt guilty about 
someone's death.

VA psychological testing notes dated in October 1994 indicate 
that test results were not consistent with a diagnosis of 
PTSD.

Records reflect that the veteran was hospitalized in November 
1994 for a major depressive episode.  He presented at the 
emergency room with increasing nightmares, sleep disturbance, 
and possible indication of side effects from his medications.  
He reported a long history of nightmares dating back 
approximately 20 years to an experience in Korea .

VA "psychiatry resident" progress notes dated in January 
1995 reflect a principal and primary diagnosis on Axis I of 
PTSD.

Non-VA mental health records dated in August 1995 show that 
the veteran complained of experiencing flashbacks, depressed 
mood, nightmares, and impaired concentration related to a 
traumatic experience during his service in Korea.  The 
diagnosis on Axis I was PTSD. 

Non-VA mental health records dated from February 1996 through 
May 1996 show that the veteran continued to have nightmares, 
but that he was less distressed by them and was able to 
better divert his thoughts from focusing on distressing 
recollections.  Records reflect that the veteran failed to 
appear for medical treatment on several occasions during this 
time period.

The veteran underwent a psychological evaluation in October 
1996.  Testing results were found to support a diagnosis of 
PTSD as a result of his experience in the Army as a medic in 
Korea.

The veteran underwent a VA examination in October 1996.  He 
reported a traumatic experience in Korea in the early 1970's 
as a medic.  Someone came to the medical clinic, and the 
veteran told the person to wait in line.  The person was 
suffering from a heart attack and subsequently died.  The 
veteran had felt for years that, if he had attended to the 
person earlier instead of having the person wait in line, the 
person might not have died.  The veteran reported still 
having nightmares about the person reaching out to him, 
asking for help.  The veteran related having some problems 
with major depression in the early 1980's.  

In 1989, he had a motor vehicle accident and suffered a back 
injury; he had not been able to work since then and was 
receiving Social Security disability.  The veteran reported 
that, with this inactivity, his depression and anxiety had 
gotten worse; he had always worked in the past when he felt 
anxious or depressed.  Occasionally, he had difficulties 
being around people.  He related being hospitalized in 1992 
for depression.  He denied any other traumatic events, other 
than that one in Korea.  He reported problems with 
depression, anxiety, and nightmares.  He reported that he 
could not sleep partly because of bad dreams, but also 
because of his back pain.

Upon examination, the veteran was friendly and cooperative.  
He was quiet and soft spoken.  He was rather anxious and had 
very sweaty palms.  He had a mildly depressed affect, mild 
psychomotor retardation.  He was not psychotic and had no 
hallucinations, delusions, paranoia, or ideas of reference.  
He was oriented and alert.  The veteran was diagnosed with 
PTSD, mild; major depression secondary to back problems; and 
history of alcohol abuse.

In November 1997, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) reported that there was no record 
of any individual being dead in Korea as the result of a 
heart attack during 1970 and 1971.  However, there was a 
record of a Command Sergeant Major as being non-battle dead 
in February 1971; the death was the result of a 
"disease/other illness."

In June 1999, USASCRUR reported that the information provided 
earlier in 1997 was incorrect.  The correct information was 
that the Command Sergeant Major died in February 1971 in 
Korea due to "other illness/disease."

Service department records concerning the death of a Command 
Sergeant Major in February 1971 in Korea were received in 
July and December 2000.  A "report of casualty" prepared in 
February 1971 reflects that the death was as a result of 
anoxia due to cardiac arrest.  Handwritten in the report was 
the following comment:  "He was found in his quarters and 
immediately taken to a military medical facility where he was 
pronounced dead on arrival."

An autopsy of the Command Sergeant Major was conducted on the 
day following his death, and reflects that the individual had 
arrived "DOA at the 121 Evac Hosp E.R."  The cause of death 
was ascribed to thromboses of the right and anterior 
descending coronary arteries.  There was severe 
atherosclerosis and evidence of an infarction in the recent 
past.

The Sergeant Major's personnel records show that at the time 
of his death he was serving with the 6th Transportation 
Battalion.  Service department records show that this unit 
was based at Camp Market, Korea with the 121st Evacuation 
Hospital.

A "corrected final" "report of casualty" was prepared in 
March 1971.  The corrected report indicates that the death 
was the result of coronary thrombosis.  The handwritten 
comment did not appear in that report. 

The veteran's testimony at the hearing in January 2002 was to 
the effect that he did not specifically remember the 
soldier's name that he cared for, but that he did remember 
looking at his stripes and noting that he was a Sergeant 
Major.  The veteran testified that he was doing sick calls 
that morning at the dispensary at Camp Henry, and there was a 
long line; the Sergeant Major was near the rear of the line.  

As the veteran walked by, the Sergeant Major told him that he 
was having chest pains.  The veteran thought that the 
Sergeant Major wanted to jump ahead in the line, so the 
veteran disregarded him.  A senior officer recognized that 
the Sergeant Major was having some problems, and he told the 
veteran to go and get him and do an EKG on him.  The Sergeant 
Major was having a massive heart attack; he was put in a bed 
and an EKG was done.  The veteran related that they worked on 
him for about three hours-administering medications, 
shocking him.  The veteran, visibly crying, testified that 
every time they would get a heartbeat back up, the Sergeant 
Major came alert, reached out, and said "help me, help me". 

The veteran testified that he also had to pack the Sergeant 
Major for shipment.  The veteran testified that he dreamt 
about this all the time and could not keep out of his mind 
the Sergeant Major reaching out like he was going to get the 
veteran.  The veteran testified that he could not concentrate 
for days at a time, and could not sleep, rest, or fight.

The veteran's representative stated at the hearing that the 
veteran was not sure that the Sergeant Major whose death was 
reported in the service department records, was the same 
Sergeant Major he had helped care for.

Camp Market is located in western Korea, half way between 
Seoul and Inchon.  19th TSC Web Site, at 
http://www.147.242.150/05%20Installations/Area%20ii/0502.htm.  
Camp Henry is located in southeastern Korea, 107 miles north 
northwest of Pusan, and 200 miles south of Seoul.  Directory 
of U.S. Military Bases Worldwide (3rd ed. 1998).

C.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2001).

The provisions of 38 C.F.R. § 3.304(f) govern service 
connection for PTSD.  This regulation was revised effective 
March 7, 1997, 64 Fed. Reg. 32, 807 (June 18, 1999), and 
again on March 7, 2002, 67 Fed. Reg. 10,330 (Mar. 7, 2002).  
The veteran's claim was filed in January 1994.  Thus, to the 
extent that either version of the regulation is more 
favorable to the claim, that version will be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (where 
the law changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, then, unless Congress has provided otherwise, the 
version most favorable to the appellant will apply); Cohen v. 
Brown, 10 Vet. App. 128, 139 (1997).

Under the version of the regulation, in effect prior to March 
7, 1997, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1994).

Under the  version of 38 C.F.R. § 3.304(f), adopted effective 
in 1997, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

Under both versions of 38 C.F.R. § 3.304(f), if the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, then in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

As recently amended, 38 C.F.R. § 3.304(f) reads as follows:

(f) Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  Although service 
connection may be established based on 
other in-service stressors, the following 
provisions apply for specified in-service 
stressors as set forth below:

(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to 
that prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

The latest version of 38 C.F.R. § 3.304(f) does not impact on 
the veteran's claim since it continues the former distinction 
between the types of evidence necessary to support a combat 
versus a non-combat stressor.  The new provisions referable 
to personal assault are not relevant because the veteran is 
not claiming a stressor based on personal assault.

The record in this case shows that the veteran has a current 
diagnosis of PTSD.  The Board finds that the diagnosis 
rendered during the psychological evaluation and VA 
examination in October 1996 is "clear."  See Cohen, 10 Vet. 
App. at 139; 38 C.F.R. §§ 3.304, 4.125 (1996).  Thus, under 
the former version of the regulation governing proof of 
claims of entitlement to service connection for PTSD, there 
is sufficient proof of the diagnosis.  Id.

The VA examiner apparently related the diagnosis of PTSD to 
the inservice stressor involving the death of the Sergeant 
Major.

There is thus competent evidence in support of two of the 
three prongs for a grant of service connection for PTSD.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy" and the claimed stressor is 
related to such combat.  See 38 U.S.C.A. § 1154(b) (West 
1991); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. 
§ 3.304(f).

In this case, service personnel records show that the veteran 
had active service from March 1970 to October 1971.  He 
served in Korea from September 1970 to October 1971, long 
after the ending of hostilities in that country.  Likewise, 
the veteran states that he was not involved directly in 
combat operations, and has not claimed a combat related 
stressor.  Therefore, in order for the veteran to prevail the 
record must contain credible supporting evidence of his 
claimed stressor.  38 U.S.C.A. § 1154(b).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

In this case the service department records contradict the 
veteran's testimony.  The service department record show that 
the only Sergeant Major to die in Korea while the veteran was 
stationed in that country served in a different location with 
a different unit from that of the veteran, and that the 
Sergeant Major was pronounced dead at a different facility 
from that in which the veteran served.  The service 
department reports that the Sergeant Major was dead on 
arrival, contradict the veteran's testimony that the Sergeant 
Major was conscious upon arrival at sick call and was 
repeatedly revived.  

The veteran's representative has suggested that the hand 
written notation that the Sergeant Major was found 
unconscious in his quarters and never revived, may have been 
an alteration of the official record.  However, the notation 
is consistent with information contained in the Sergeant 
Major's autopsy report.  That report shows that the veteran 
was dead on arrival at the hospital.  In any event, the fact 
remains that the veteran could not have been at the same 
location as the Sergeant Major.

The Board provided the veteran and his representative with an 
opportunity to respond to the evidence that he and the 
Sergeant Major served with different units on different 
bases, and that the Sergeant Major was seen at a medical 
facility different from that at which the veteran served.  
The veteran responded that he "saw no information at all 
that the 543rd General Dispensary was or is incorporated 
within the 119th General Support Group nor that it was a 
division of the 8th Army."  This goes to the crux of the 
matter--that the Sergeant Major did not serve with the 
veteran and was not seen at the medical facility where the 
veteran worked.  While the veteran argues that relying on 
these sources was unfair, he has not pointed to any evidence 
that would contradict the service department records.

The Court has held that a claimed stressor need not be 
confirmed in every detail.  Souzzi v. Brown, 10 Vet App 307, 
331 (1997).  The supporting evidence need only imply that the 
veteran was personally exposed to the stressor.  Pentecost v. 
Principi, No. 00-2083, slip. op. at 11 (U.S. Vet. App. May 
24, 2002).  In the instant case, there is evidence in support 
of some details of the reported stressor.  The record shows 
that a Sergeant Major died while the veteran was serving as a 
medic in Korea.  However, the evidence does not imply that 
the veteran was personally exposed to the stressor.  The 
evidence actually suggests the opposite.

There is no other evidence supporting the veteran's testimony 
as to his claimed stressor.  In the absence of credible 
supporting evidence for the claimed stressor, the claim must 
be denied.  Since the preponderance of the evidence is 
against the claim, the doctrine of reasonable doubt is not 
for application.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001). 

ORDER

Service connection for PTSD is denied.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

